Title: To Thomas Jefferson from Jonathan Jones, 4 April 1789
From: Jones, Jonathan
To: Jefferson, Thomas


Bordeaux, 4 Apr. 1789. Encloses a letter sent him by Mr. Sauvage, ship broker; the accompanying book and two parcels of newspapers have already been forwarded, addressed in care of Jacques Texier, “Rue notre Dame de bonne nouvelle à Paris.—The Receveur General of the  Domaine here pays without difficulty the bounty on american Wheat, and flour; on producing the general clearance: for this facility we are particularly indebted to your Excellency.”
